Title: From Thomas Jefferson to John van Heukelom & Son, 10 September 1787
From: Jefferson, Thomas
To: John van Heukelom & Son



Gentlemen
Paris Sep. 10. 1787.

The purpose of the present is to acknowlege the receipt of your letter of March 1786. and to assure you that it never came to my hands till last night. You will probably have thought me guilty of a neglect of which I beg you to be assured I am incapable towards you.—Probably by this time you have arranged your matter with Mr. Barclay. He is gone to America with the express view of selling his property and making good his engagements. It was the best step he could take for himself and his creditors. From what I have heard of his debts and of his property, I think there is no danger of any body losing by him. I was not acquainted with Mr. Barclay till I came to Europe, but have had much acquaintance with him since that. His embarrassments may have compelled him to disappoint his creditors, but I believe him as honest a man as can be. I am persuaded he will do for you every thing possible, and that for that purpose nothing more will be necessary than to address a letter to him at Philadelphia, unless you have already done it. I have the honor to be with much respect Gentlemen your most obedient humble servant,

Th: Jefferson

